DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hages on 17 June 2022.

The application has been amended as follows: 
1. (Currently Amended) A vehicle hitching assistance system, comprising: 
a controller: 
acquiring image data from the vehicle; 
executing an initial alignment process, including: 
illuminating one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle; 
searching for a trailer, positioned past a minimum distance from the vehicle, within a specified area of the image data, the specified area being less than a total field of the image data in directions corresponding with both a longitudinal distance between the vehicle and the trailer and a lateral direction perpendicular to the longitudinal distance; and 
presenting an indication to a driver of the vehicle to reposition the vehicle when the trailer is not identified within the specified area and removing the indication when the trailer is identified within the specified area, the trailer remaining past the minimum distance from the vehicle; and 
executing an automated backing process upon identifying the trailer within the specified area, including identifying a coupler of the trailer and outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler of the trailer during reversing of the vehicle toward the trailer.  

2. (Original) The system of claim 1, wherein the controller acquires the image data from an imaging system included with the vehicle, the imaging system having at least one camera, the total field of the image data corresponding with a total field of view of the at least one camera.  

3. (Original) The system of claim 2, wherein: the controller outputs the steering signal to a steering system included with the vehicle; and First Named Inventor : Luke Niewiadomski Appln. No.: 16/174,942 Page:3 the controller derives the steering signal based on at least a maximum steering angle of the steering system.  

4. (Previously Presented) The system of claim 1, wherein the specified area of the image data is a circular target area disposed within a central portion of the image data.  
5. (Original) The system of claim 1, wherein the specified area of the image data is within a designated boundary comprising respective portions based on a resolution of the image data, a proportion of the trailer relative to the total field, and a known steering limit of the vehicle.  

6. (Original) The system of claim 5, wherein the respective portions of the designated boundary are based on a correlation of the total field of the image data with an area of an assumed ground plane on which the vehicle is positioned visible within the total field.  

7. (Original) The system of claim 6, wherein the area of the assumed ground plane includes: 
a maximum coupler detection distance corresponding with the resolution of the image data; 
a minimum trailer identification distance corresponding with the proportion of the trailer relative to the total field; and left and right maximum steerable paths extending from the vehicle in a reversing direction corresponding with the known steering limit of the vehicle.  

8. (Currently Amended) The system of claim 1, wherein, during the initial alignment process, the controller further outputs a video image displayable on a human-machine interface within the vehicle including: 
the image data; 
a graphic overlay of the specified area on the image data in a proportionally correlated manner; andFirst Named Inventor : Luke Niewiadomski 
Appln. No.: 16/174,942Page:4a message indicating to the driver of the vehicle to reposition the vehicle until the trailer is identified within the specified area.  

9. (Currently Amended) The system of claim 8, wherein the controller begins executing the initial alignment process, including utputting the graphic overlay and message in the video image, upon activation of the system.  

10. (Currently Amended) The system of claim 9, wherein, during the initial alignment process, the controller: 
receives an input from the human-machine interface corresponding with a user indication of a trailer within the image data; and 
outputs the graphic overlay and message in the video image only after receiving the user indication of the trailer within the image data and failing to identify any trailer within the specified area of the image data.  

11. (Cancelled)

12. (Currently Amended) The system of claim 1, wherein the controller: during the initial alignment process, identifies the trailer within the specified area of the image data and if a sensing condition and a visibility condition are met; 
executes the automated backing process, including identifying the coupler of the trailer and outputting the steering signal to the vehicle to cause the vehicle to steer to align the hitch ball of the vehicle with the coupler as a part of a first hitch assist mode when the sensing condition and visibility condition are not met; First Named Inventor : Luke Niewiadomski Appln. No.: 16/174,942 Page:5 
further implements a second hitch assistance mode when one of the sensing condition and the visibility condition are not met, the second hitch assistance mode including presenting an image of a best fit path to align the hitch ball with the coupler to the user for guiding user control of the vehicle in reversing the vehicle toward the trailer; 
receives a selection signal from the vehicle corresponding with a user selection of a mode before implementing either the first or second hitch assistance mode; and causes the vehicle to present an indication that the first hitch assist mode may not be selected when one of the sensing condition and the visibility condition are not met.  

13. (Currently Amended) A vehicle, comprising: 
a steering system; 
at least one exterior light mounted on and directed away from a rear of the vehicle; and 
a controller: 
acquiring image data from the vehicle; 
executing an initial alignment process, including: 
illuminating the at least one exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle; 
between the vehicle and the trailer and a lateral direction perpendicular to the longitudinal distance, the specified area further being located within an area to the rear of the vehicle illuminated by the at least one exterior light; 
presenting an indication to a driver of the vehicle to reposition the vehicle when the trailer is not identified within the specified area and removing the indication when the trailer is identified within the specified area; and 
executing an automated backing process only upon identifying the trailer within the specified area, including outputting a steering signal to the vehicle steering system to align a hitch ball of the vehicle with a coupler of the trailer during reversing of the vehicle toward the trailer.  

14. (Canceled)First Named Inventor : Luke Niewiadomski Appln. No.: 16/174,942 Page:6  

15. (Currently Amended) The vehicle of claim 13, wherein after identifying the trailer within a specified area of the image data, the controller identifies the coupler of the trailer during execution of the automated backing process.  

16. (Previously Presented) The vehicle of claim 13, wherein the specified area of the image data is within a designated boundary comprising respective portions based on a resolution of the image data, a proportion of the trailer relative to the total field, and a known steering limit of the vehicle.  

17. (Original) The vehicle of claim 16, wherein the respective portions of the designated boundary are based on a correlation of the total field of the image data with an area of an assumed ground plane on which the vehicle is positioned visible within the total field.  

18. (Previously Presented) The vehicle of claim 16, wherein illumination of the at least one exterior light facilitates identifying the trailer within the image data.  

19. (Currently Amended) The vehicle of claim 13, wherein the at least one exterior light includes at least one of a left brake light, a right brake light, a tailgate light, and a center high- mount stop light mounted on respective portions of an exterior of the vehicle.  

20. (Currently Amended) A method for assisting a vehicle in hitching with a trailer, comprising: 
acquiring image data for a field of view away from a rear of the vehicle; 
executing an initial alignment process, including: 
illuminating one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle; 

searching for a trailer, past a minimum distance from the vehicle, within a specified area less than the field of view of the image data, the specified area being less than a total field of the image data in directions corresponding with both a longitudinal distance between the vehicle and the trailer and a lateral direction perpendicular to the longitudinal distance; andFirst Named Inventor : Luke Niewiadomski Appln. No.: 16/174,942Page:7
presenting an indication to a driver of the vehicle to reposition the vehicle when the trailer is not identified within the specified area and removing the indication when the trailer is identified within the specified area, the trailer remaining past the minimum distance from the vehicle; and 
executing an automated backing process upon identifying the trailer within the specified area, including identifying a coupler of the trailer and outputting a steering signal to cause the vehicle to steer to an align a hitch ball of the vehicle with the coupler during reversing of the vehicle toward the trailer.  

21. (Previously Presented) The vehicle of claim 13, wherein the controller further indicates to a driver of the vehicle to reposition the vehicle until the trailer is identified within the specified area.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Independent claim recites elements of:
a controller: 
acquiring image data from the vehicle; 
executing an initial alignment process, including: 
illuminating one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle; 
searching for a trailer, positioned past a minimum distance from the vehicle, within a specified area of the image data, the specified area being less than a total field of the image data in directions corresponding with both a longitudinal distance between the vehicle and the trailer and a lateral direction perpendicular to the longitudinal distance; and 
presenting an indication to a driver of the vehicle to reposition the vehicle when the trailer is not identified within the specified area and removing the indication when the trailer is identified within the specified area, the trailer remaining past the minimum distance from the vehicle; and 
executing an automated backing process upon identifying the trailer within the specified area, including identifying a coupler of the trailer and outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler of the trailer during reversing of the vehicle toward the trailer.  
The most remarkable prior arts are Singh et al. (US 2016/0052548), Windeler (US 2016/0023601), Trombley et al. (US 2014/0218506), and Freese, V et al. (US 8191915).
Singh et al. is directed to The present invention relates to a system for aligning a tow hitch mounted to a vehicle with a trailer coupling mounted to a trailer. An imaging system is provided to generate image data for analysis by a processor to identify first and second feature sets associated with the trailer. The processor generates a guidance signal for steering the vehicle at least substantially to align the tow hitch with the trailer coupling. When the distance between the vehicle and the trailer is greater than a predefined threshold, the position of the trailer coupling relative to the tow hitch is determined in dependence on said first feature set. When the distance between the vehicle and the trailer is less than said predefined threshold, the position of the trailer coupling relative to the tow hitch is determined in dependence on said second feature set. Aspects of the invention also relate to a processor; a vehicle; and a method of aligning a tow hitch with a trailer coupling.
Singh et al. does not teach element of: 
illuminating one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle; and presenting an indication to a driver of the vehicle to reposition the vehicle when the trailer is not identified within the specified area and removing the indication when the trailer is identified within the specified area, the trailer remaining past the minimum distance from the vehicle.
Windeler is directed to a method of providing visual reverse steering guidance indicators on a display in a vehicle includes having an electronic control unit display on a display in the vehicle an image of an area behind the vehicle that includes a target, display a projected path track of a projected path that the vehicle will travel based on a current alignment of a steering system of the vehicle, display a visual indicator of whether the projected path matches a target path that the vehicle must travel in reverse to align the vehicle with the target, when the projected path does not match the target path, displaying a visual indicator of a direction that a steering wheel of the vehicle must be turned to align the projected path with the target path, and updating the visual guidance indicators in real time as the vehicle is driven in reverse toward the target.
Windeler does not teach element of:
illuminating one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle.
Trombley et al. is directed to a system and method for calculating a horizontal camera to target distance is provided. A camera on board a vehicle is configured to image a target on a trailer that is aligned with the vehicle. A controller is in communication with the camera and is supplied a user-obtained measurement. The controller is configured to calculate a first horizontal distance and a second horizontal distance, and to sum the first and second horizontal distances to calculate a horizontal camera to target distance.
Trombley et al. does not teach elements of: 
searching for a trailer, positioned past a minimum distance from the vehicle, within a specified area of the image data, the specified area being less than a total field of the image data in directions corresponding with both a longitudinal distance between the vehicle and the trailer and a lateral direction perpendicular to the longitudinal distance; and 
presenting an indication to a driver of the vehicle to reposition the vehicle when the trailer is not identified within the specified area and removing the indication when the trailer is identified within the specified area, the trailer remaining past the minimum distance from the vehicle; and 
executing an automated backing process upon identifying the trailer within the specified area, including identifying a coupler of the trailer and outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler of the trailer during reversing of the vehicle toward the trailer.
Freese V et al. is directed to an automatic docking system for docking a towing vehicle with a towed vehicle includes a sensing device, a controller, an automatic steering system, an automatic braking system, and a plurality of targets. The sensing device detects the plurality of targets located on a hitch of the towed vehicle. The controller determines the location of the towing vehicle relative to the towed vehicle based on the detection of the plurality of targets. The controller automatically steers the towing vehicle towards the towed vehicle to assist in the docking of the towing vehicle to the towed vehicle. The controller engages the automatic braking system to slow or stop the towing vehicle as required.
Freese V et al. does not teach element of:
illuminating one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle; and presenting an indication to a driver of the vehicle to reposition the vehicle when the trailer is not identified within the specified area and removing the indication when the trailer is identified within the specified area, the trailer remaining past the minimum distance from the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662